IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Rudolph R. Sutton,                          :
                           Petitioner       :
                                            :
             v.                             :   No. 1970 C.D. 2016
                                            :   Submitted: October 27, 2017
Commonwealth of Pennsylvania,               :
Department of Treasury, Bureau of           :
Unclaimed Property,                         :
                        Respondent          :

BEFORE:      HONORABLE ROBERT SIMPSON, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                            FILED: January 24, 2018

             Rudolph R. Sutton (Claimant), representing himself, petitions for
review from a final determination of the Department of Treasury, Bureau of
Unclaimed Property (Bureau) under Article XIII.1 of the Fiscal Code, Disposition
of Abandoned and Unclaimed Property (Unclaimed Property Law).1 The Bureau
awarded Claimant half the unclaimed property of his deceased son (Decedent).
Claimant agues he is entitled to the full amount of Decedent’s unclaimed property,
even though Decedent’s mother is still living. Upon review, we affirm.


                                    I. Background
             In October 2013, Decedent died intestate while a resident of the state



      1
       Act of April 9, 1929, P.L. 343, added by the Act of December 9, 1982, P.L. 1057, as
amended, 72 P.S. §§1301.1-1301.29.
of Washington. Later that month, the Bureau received $906.00 from the Office of
the Budget, as unclaimed property of Decedent.


             In September 2015, Claimant submitted a claim for the $906.00, as
Decedent’s father.     As part of the claim submission, Claimant executed a
Relationship Affidavit, in which he listed Decedent’s mother as also entitled to share
in Decedent’s unclaimed property.


             The Bureau initially denied the claim because Decedent’s death
certificate stated he was married at the time of his death. Claimant filed an
administrative appeal. He submitted a copy of a divorce decree establishing that
Decedent and his wife divorced in April 2013, several months before Decedent’s
death.


             The Bureau then offered to disburse the entire $906.00 to Claimant
without the need for further proceedings, provided Claimant would submit a
notarized Affidavit and Indemnification Agreement (Indemnification) in a form
supplied by the Bureau. The requested Indemnification acknowledged that Claimant
was only entitled to half of the proceeds and had a fiduciary duty to disburse the
other half to those legally entitled, i.e., to Decedent’s mother. The Indemnification
also provided that Claimant would be personally liable should he fail to perform his
undertaking to distribute the other half of the proceeds to Decedent’s mother.


             Despite repeated reminders from the Bureau, Claimant never submitted
the requested Indemnification. Eventually, Claimant sent a letter to the Bureau



                                          2
refusing to execute the Indemnification. He insisted the Relationship Affidavit he
submitted with his claim was sufficient. Claimant also contended he was entitled to
the entire $906.00.


              The Bureau then issued a final agency decision that Claimant was
entitled to half of Decedent’s unclaimed property, or $453.00. Claimant filed a
petition for review with this Court.


                                           II. Issue
              On appeal,2 Claimant argues he is entitled to the entire $906.00 of
Decedent’s unclaimed property. Claimant contends that even though Decedent’s
mother is still living, Claimant should receive all of Decedent’s unclaimed property
from the Bureau because he is the only party who filed a claim. Claimant also insists
the Relationship Affidavit he submitted to the Bureau with his claim was sufficient
to satisfy the Bureau’s request that Claimant promise to distribute half the fund to
Decedent’s mother.


                                       III. Discussion
              A person submitting a claim to the Bureau under the Unclaimed
Property Law bears the burden of demonstrating entitlement to the funds claimed,
by a preponderance of the evidence. Morris v. Treasury Dep’t Bureau of Unclaimed
Prop., 152 A.3d 1083 (Pa. Cmwlth. 2016). The Bureau found Claimant was entitled


       2
         Our review is limited to determining whether an error of law was committed, whether the
hearing officer’s necessary findings of fact were supported by substantial evidence and whether
constitutional rights were violated. Morris v. Treasury Dep’t Bureau of Unclaimed Prop., 152
A.3d 1083 (Pa. Cmwlth. 2016).


                                               3
to half of Decedent’s unclaimed property.        The Bureau found as a fact that
Decedent’s mother is living. Therefore, the Bureau determined Decedent’s mother
is entitled to the other half of Decedent’s unclaimed property.


                                   A. Mootness
             As a threshold matter, the Bureau contends Claimant’s appeal is moot
because he received and cashed a check from the Bureau for $453.00, the half of
Decedent’s unclaimed property to which Claimant is entitled. We reject this
argument.


             The only evidence that Claimant received and cashed a check is an
affidavit executed by Edward Palmer, Comptroller of the Pennsylvania Treasury
Department (Palmer Affidavit), attached as an exhibit to the Bureau’s brief. The
Palmer Affidavit contains a copy of a negotiated check payable to Claimant in the
amount of $453.00. However, the Palmer Affidavit is not part of the certified record.
A party may not supplement the record on appeal by attaching additional material to
an appellate brief. Pa. Dep’t of Educ. v. Bagwell, 114 A.3d 1113 (Pa. Cmwlth.
2015). We will not consider information not contained in the certified record.
Capital BlueCross v. Pa. Ins. Dep’t, 937 A.2d 552 (Pa. Cmwlth. 2007), appeal denied
sub nom. Sklaroff v. Ario, 963 A.2d 906 (Pa. 2009).


             Moreover, we disagree that remitting payment of half the claimed
amount eliminated any case or controversy for appeal. The main basis of Claimant’s
appeal is that he is entitled to the entire $906.00, not half that amount. The Bureau




                                          4
does not explain how payment of $453.00 resolved that issue. We conclude
Claimant’s appeal is not moot.


                   B. Insufficiency of the Relationship Affidavit
             Claimant argues the Relationship Affidavit was adequate to support
disbursement to him of the entire $906.00 of Decedent’s unclaimed property. We
disagree.


             The Bureau correctly points out that the Relationship Affidavit applies
only to claims regarding decedents who die while residing in Pennsylvania. 20 Pa.
C.S. §3101(e)(1). Claimant’s submission of a legally inapplicable affidavit with his
original claim did not suffice as a substitute for the Indemnification requested by the
Bureau.


             More importantly, the Relationship Affidavit contained no language
requiring Claimant to disburse half of Decedent’s unclaimed property to Decedent’s
mother. The Bureau’s caution in demanding the Indemnification, which contained
such a promise as a condition of disbursing the whole amount to Claimant, was
especially understandable in light of Claimant’s ongoing insistence that he alone is
entitled to the entire amount.


             Claimant does not suggest the requested Indemnification was
burdensome or unobtainable. We conclude the Bureau did not err in refusing to
disburse the entire $906.00 to Claimant without receiving the executed
Indemnification.



                                          5
               C. Claimant’s Share of Decedent’s Unclaimed Property
               Claimant argues he should receive the entire $906.00, even though
Decedent’s mother is living and equally entitled by law to share in Decedent’s
unclaimed property. The only basis Claimant offers to support his position is that
he is the only person who filed a claim. In fact, Claimant posits that if he loses his
appeal, he can simply submit another claim to the Bureau to obtain the other half of
Decedent’s unclaimed property. We discern no merit in this argument.


               The Bureau asserts Washington’s intestacy statute applies in this case,
because Decedent died a resident of Washington. Under Washington law, the estate
of a person who dies intestate without issue is distributed to the decedent’s surviving
parent or parents.3 See Rev. Code Wash. (ARCW) §11.04.015(2)(b). Claimant does
not dispute this assertion.         Moreover, Claimant himself acknowledged in the
Relationship Affidavit that Decedent’s mother was entitled to a share of Decedent’s
unclaimed property. See C.R., Item No. 1, Ex. A. The Bureau correctly concluded
that Decedent’s mother is equally entitled to share in Decedent’s unclaimed property
along with Claimant. See C.R., Item No. 11 at 7.


               Nevertheless, Claimant insists he alone is entitled to all of Decedent’s
unclaimed property because no one else has submitted a claim to date. Claimant
argues he can simply obtain the other half of Decedent’s property by submitting
another claim. He offers no citation to any authority to support this argument, nor
does he explain why the Bureau, having already determined Claimant is entitled only


      3
          Pennsylvania law is to the same effect. 20 Pa. C.S. §2103(2).


                                                6
to half of Decedent’s unclaimed property, should disburse the remaining half to him
upon his demand.


                                 IV. Conclusion
            Based on the foregoing, we conclude the Bureau did not err in finding
Claimant failed to sustain his burden to prove entitlement to the remaining half of
Decedent’s unclaimed property.




                                      ROBERT SIMPSON, Judge




                                        7
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Rudolph R. Sutton,                     :
                        Petitioner     :
                                       :
           v.                          :     No. 1970 C.D. 2016
                                       :
Commonwealth of Pennsylvania,          :
Department of Treasury, Bureau of      :
Unclaimed Property,                    :
                        Respondent     :


                                     ORDER

           AND NOW, this 24th day of January, 2018, the decision of the
Pennsylvania    Treasury Department,       Bureau   of   Unclaimed   Property,   is
AFFIRMED.




                                      ROBERT SIMPSON, Judge